DETAILED ACTION

Response to Amendment

	Amendments and response received 11/17/2021 have been entered. Claims 1-5, 7, 8, 10-14 and 16-25 are currently pending in this application. Claims 1-5, 7, 8, 10-14, and 16-20 have been amended and claims 6, 9, and 15 canceled. Claims 21-25 have been newly added. Amendments and response are addressed hereinbelow. 

Specification

	The examiner acknowledges the amendment to the title of the invention. The new title is clearly indicative of the invention to which the claims are directed. 

	The examiner hereby acknowledges the amendment to the abstract of the invention.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 14, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Spivakovsky et al (US 20180131815 A1) in view of Masaya Itoh et al (US 20110235925 A1).

Regarding claim 1, Spivakovsky et al discloses an image processing apparatus (Fig. 1; ¶ [14]) comprising: 
a printer that prints an image on a sheet (¶ [17] print mechanism); 
a scanner that reads an image on a sheet (¶ [19]); and 
one or more controllers (Fig. 1 numeral 102) including one or more processors and one or more memories (¶ [18]), the one or more controllers being configured:
to cause the scanner to read an image on a sheet (¶ [21] and ¶ [23]); 
to cause a display to display the image read by the scanner (¶ [60]); 
to cause the scanner to read an image on a sheet printed by the printer and to verify the image printed on the sheet based on the read image and the registered correct image (¶ [32]), 
wherein, in a case that there is a defective image in the read image, the one or more controllers cause the display to display the defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized (¶ [60]).
Spivakovsky et al fails to explicitly disclose receiving an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display, generating the correct image based on the image serving as the candidate, and registering the correct image.
Itoh et al, in the same field of endeavor of comparing a reference image with an input image to detect an anomaly in the image data (Abstract), teaches receiving an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display (¶ [9] selecting image to be reference from among inputted images; Fig. 4), generating the correct image based on the image serving as the candidate (¶ [29]), and registering the correct image (¶ [29]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Itoh et al which teaches receiving an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display, generating the correct image based on the image serving as the candidate, and registering the correct image to enable updating of a reference image as desired to account for possible changes in image outputting conditions such as lighting.

Regarding claim 2, Spivakovsky et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein the one or more controllers further cause the display to display the display unit further displays an option for enabling a user to select the image to serve as the candidate for the correct image (see rejection of claim 1 wherein the user selects a reference image from among inputted images).

Regarding claim 5, Spivakovsky et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein the one or more controllers cause the display to display a plurality of read images side-by-side (¶ [60]).

Regarding claim 10, Spivakovsky et al discloses a verification apparatus (see rejection of claim 1) comprising: 
a printer that prints an image on a sheet (see rejection of claim 1); 
a scanner that reads an image on a sheet (see rejection of claim 1); and 
one or more controllers including one or more processors and one or more memories, the one or more controllers being configured (see rejection of claim 1): 
to cause the scanner to read an image on a sheet (see rejection of claim 1); 
to cause a display to display the image read by the scanner (see rejection of claim 1); 
to receive an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display (see rejection of claim 1); 
to generate the correct image based on the image serving as the candidate (see rejection of claim 1);  
to register the correct mage (see rejection of claim 1); and 
to cause the scanner to read an image on a sheet printed by the printer and to verify the image printed on the sheet based on the read image and the registered correct image (see rejection of claim 1), 
wherein, in a case that there is a defective image in the read image, the one or more controllers cause the display to display the defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized (see rejection of claim 1).

Regarding claim 11, Spivakovsky et al discloses the verification apparatus according to claim 10, wherein the one or more controllers further cause the display to display an option for enabling a user to select the image to serve as the candidate for the correct image (see rejection of claim 2).

Regarding claim 14, Spivakovsky et al discloses the verification apparatus according to claim 10, wherein the one or more controllers cause the display to display a plurality of read images side-by-side (see rejection of claim 5).

Regarding claim 18, Spivakovsky et al discloses a method of controlling an image processing apparatus having a printer that prints an image on a sheet and a scanner that reads an image on a sheet (see rejection of claim 1), the method comprising: 
causing the scanner to read an image on a sheet (see rejection of claim 1); 
causing a display to display the image read by the scanner (see rejection of claim 1); 
receiving an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display (see rejection of claim 1); 
generating the correct image based on the image serving as the candidate (see rejection of claim 1); 
registering the correct image (see rejection of claim 1); and 
causing the scanner to read an image on a sheet printed by the printer and verifying the image printed on the sheet based on the read image and the registered correct image (see rejection of claim 1), 
wherein, in a case that there is a defective image in the read image, the display displays the defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized (see rejection of claim 1).

Regarding claim 19, Spivakovsky et al discloses a method of controlling a verification apparatus having a printer that prints an image on a sheet and a scanner that reads an image on a sheet (see rejection of claim 9), the method comprising: 
causing the scanner to read an image on a sheet (see rejection of claim 9); 
causing a display to display the image read by the scanner (see rejection of claim 9); 
receiving an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display (see rejection of claim 9); 
generating the correct image based on the image serving as the candidate (see rejection of claim 9); 
registering the correct image (see rejection of claim 9); and 
causing the scanner to read an image on a sheet printed by the printer and verifying the image printed on the sheet based on the read image and the registered correct image (see rejection of claim 9), 
wherein, in a case that there is a defective image in the read image, the display displays the defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized (see rejection of claim 9).

Regarding claim 20, Spivakovsky et al discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an image processing apparatus (Col. 4 lines 29-32) that includes a printer that prints an image on a sheet and a scanner that reads an image on a sheet (see rejection of claim 1), the method comprising: 
causing the scanner to read an image on a sheet (see rejection of claim 1); 
causing a display to display the image read by the scanner (see rejection of claim 1); 
receiving an instruction for adopting an image serving as a candidate for a correct image from the image displayed on the display (see rejection of claim 1); 
generating the correct image based on the image serving as the candidate (see rejection of claim 1); 
registering the correct image (see rejection of claim 1); and 
causing the scanner to read an image on a sheet printed by the printer and verifying the image printed on the sheet based on the read image and the registered correct image (see rejection of claim 1), 
wherein, in a case that there is a defective image in the read image, the display displays the defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized (see rejection of claim 1).

Regarding claim 21, Spivakovsky et al discloses the image processing apparatus according to claim 1, wherein the defective image includes a streak-shaped image defect (¶ [1]).

Regarding claim 23, Spivakovsky et al discloses the image processing apparatus according to claim 1, wherein the one or more controllers cause the display to display the defective image in which the defective area is emphasized in accordance with a designation of emphasis (¶ [60] the defect viewer GUI overlays an outline around the detected defect).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spivakovsky et al in view of Itoh et al as applied to claims 1 and 10 above, and further in view of Amir Noy (US 20020168099 A1).

Regarding claim 3, Spivakovsky et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Spivakovsky et al fails to explicitly disclose wherein the one or more controllers further cause the display to display an option for enabling a read image that does not contain an image defect or an image that excludes a portion having the image defect as the image to serve as the candidate for the correct image.
Noy, in the same field of endeavor of determining and selecting reference images (Abstract), teaches the controller causes the display to display an option for enabling a read image that does not contain an image defect or an image that excludes a portion having the image defect as the image to serve as the candidate for the correct image (¶ [14]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Noy which teaches one or more controllers further cause the display to display an option for enabling a read image that does not contain an image defect or an image that excludes a portion having the image defect as the image to serve as the candidate for the correct image to calibrate the sensitivity of the system by customizing inspection parameters.

Regarding claim 12, Spivakovsky et al discloses the verification apparatus according to claim 10, wherein the one or more controllers further cause an option for enabling a read image that does not contain an image defect or an image that excludes a portion having the image defect to serve as the candidate for the correct image (see rejection of claim 3).

Claims 4, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spivakovsky et al in view of Itoh et al as applied to claims 1, 10 and 23 above, and further in view of Paul R. Austin et al (US 20110069357 A1). 

Regarding claim 4, Spivakovsky et al discloses the processing apparatus according to claim 1 (see rejection of claim 1).
Sivakovsky et al fails to explicitly disclose wherein the one or more controllers are further configured to specify, to the scanner, at least one of a number of read images obtained by reading the sheets, a number of sheets to be read, and a side of the sheet to be read.
Austin et al, in the same field of endeavor of scan image quality inspection (¶ [31]), teaches the one or more controllers are further configured to specify, to the scanner, at least one of a number of read images obtained by reading the sheets, a number of sheets to be read, and a side of the sheet to be read (¶ [37-38] controller provides number of images to be read).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Austin et al which teaches the one or more controllers are further configured to specify, to the scanner, at least one of a number of read images obtained by reading the sheets, a number of sheets to be read, and a side of the sheet to be read to provide an option to rescan or re-feed specific images or pages to provide the greatest quality output.

Regarding claim 13, Spivakovsky et al discloses the verification apparatus according to claim 10, wherein the one or more controllers are further configured to specify, to the scanner, at least one of a number of read images obtained by reading the sheets, a number of sheets to be read, and a side of the sheet to be read (see rejection of claim 4).

Regarding claim 25, Spivakovsky et al discloses the image processing apparatus according to claim 23 (see rejection of claim 23).
Spivakovsky et al fails to explicitly disclose wherein the defective image is displayed with a noticeable color or in a flashing manner.
Austin teaches the defective image is displayed with a noticeable color or in a flashing manner (¶ [47]) noticeable color).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Austin et al which teaches the defective image is displayed with a noticeable color or in a flashing manner to provide an alternative method of indicating a defect in a read image which may be more visually acceptable to the user.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spivakovsky et al in view of Itoh et al as applied to claim 1 above, and further in view of Takashi Ishikawa et al (US 20060008155 A1).

Regarding claim 7, Spivakovsky et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Spivakovsky et al fails to explicitly disclose in generating the correct image, the one or more controllers generate the correct image by superimposing and averaging a plurality of selected images to serve as the candidate for the correct image.
Ishikawa et al, in the same field of endeavor of improving or correcting image quality (¶ [144]), teaches in generating the correct image, the one or more controllers generate the correct image by superimposing and averaging a plurality of selected images to serve as the candidate for the correct image (¶ [107]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Ishikawa et al which teaches in generating the correct image, the one or more controllers generate the correct image by superimposing and averaging a plurality of selected images to serve as the candidate for the correct image to eliminate the discontinuity of gradation when an image to which image processing, such as compression or expansion, is formed, thereby preventing an unnatural level change or tonal jump.

Regarding claim 16, Spivakovsky et al discloses the verification apparatus according to claim 10, wherein, in generating the correct image, the one or more controllers generate the correct image by superimposing and averaging a plurality of images to serve as the candidate for the correct image (see rejection of claim 7).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakovsky et al in view of Itoh et al as applied to claim 1 above, and further in view of Kiyofumi Aikawa et al (US 20140285852 A1).

Regarding claim 22, Spivakovsky et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Spivakovsky et al fails to explicitly disclose wherein the one or more controllers cause the display to display the defective image in which the defective area is emphasized and the defective image in which the defective area is not emphasized side-by-side in accordance with a user's instruction.
Aikawa et al, in the same field of endeavor of detecting defects in print data regions (Abstract), teaches displaying the defective image in which the defective area is emphasized and the defective image in which the defective area is not emphasized side-by-side in accordance with a user's instruction (Fig. 4 depicting the emphasized enlarged portion of the image defect and the entire image of the page side by side).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Aikawa et al which teaches displaying the defective image in which the defective area is emphasized and the defective image in which the defective area is not emphasized side-by-side in accordance with a user's instruction to enable the user the ability to easily recognize the exact location of defects in the read image data.

Regarding claim 24, Spivakovsky et al discloses the image processing apparatus according to claim 23.
Spivakovsky et al fails to explicitly disclose wherein the defective image is displayed with the defective area in a bold manner. 
Aikawa teaches the defective image is displayed with the defective area in a bold manner (¶ [76]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the image processing apparatus as disclosed by Spivakovsky et al comprising a printing, a scanner, and one or more controllers configured to cause a display to display a defective image in which a defective area is emphasized and the defective image in which the defective area is not emphasized to utilize the teachings of Aikawa et al which teaches the defective image is displayed with the defective area in a bold manner to enable the user the ability to easily recognize the exact location of defects in the read image data.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 23, 2022